ROBERTSON, Justice
(specially concurring) :
These additional facts have influenced me in my concurrence in this opinion. The original decree entered on June 3, 1971, divorcing the parties, awarding custody of the children to the mother, fixing alimony and allowing support money, was a final decree of the court. It was not appealed from for this very good reason: The defendant had agreed to that part of the decree fixing alimony and allowing support money. It was at his behest that he was only left $85.00 out of his monthly pay for his expenses. The original decree was thus of his own making and yet a little over two months later he was back in court attempting to modify the terms of a final decree that he had agreed to.
The chancellor was correct in finding that there had been no change in the circumstances of the parties since the original decree was entered and, therefore, he could not modify it. We could not say, under these circumstances, that the chancellor was manifestly wrong.